


110 HR 6042 IH: Price Stability and Inflation

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6042
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Saxton introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To mandate price stability as the primary goal of the
		  monetary policy of the Board of Governors of the Federal Reserve System and the
		  Federal Open Market Committee.
	
	
		1.Short titleThis Act may be cited as the
			 Price Stability and Inflation
			 Targeting Act of 2008.
		2.Congressional
			 findingsThe Congress hereby
			 finds the following:
			(1)Price stability
			 provides the essential foundation for sustainable long-run economic and
			 employment growth.
			(2)Price stability
			 enables the price system (the information or signaling mechanism of market
			 economies) to function most effectively by directing resources to their most
			 beneficial use.
			(3)Price stability
			 provides a reliable anchor for the price system so that comparative values can
			 be established and accurately measured.
			(4)Price stability
			 works to lower interest rates and stabilize financial markets.
			(5)Price stability
			 serves to promote transparency, accountability, and credibility in monetary
			 policy.
			(6)A
			 more open and transparent formulation of monetary policy by the Board of
			 Governors of the Federal Reserve System is, in turn, an essential ingredient
			 for pursuing and maintaining price stability.
			3.Price stability as
			 overriding goal of monetary policy
			(a)Declaration of
			 policy
				(1)In
			 generalNotwithstanding any other provision of law, the primary
			 and overriding goal of the Board of Governors of the Federal Reserve System
			 (hereafter in this section referred to as the Board) and the
			 Federal Open Market Committee (hereafter in this section referred to as the
			 Committee) with regard to monetary policy shall be the
			 achievement of price stability.
				(2)Preeminence over
			 other goalsParagraph (1) shall not be construed as altering or
			 affecting any other goal of monetary policy established under Federal law or by
			 the Board except to the extent any such goal conflicts with, or is otherwise
			 inconsistent with, the goal of achieving price stability.
				(3)Temporary
			 suspension in event of war or economic emergencyThe Board and
			 the Committee may suspend the applicability of paragraph (1) for a period not
			 to exceed 90 days if the Committee, by a majority vote, and the President
			 jointly determine that such suspension is necessary and appropriate and in the
			 public interest due to war or an economic emergency.
				(b)Definition of
			 price stability goal required
				(1)In
			 generalThe Board and the Committee shall establish a definition
			 of the goal of price stability.
				(2)CriteriaThe
			 Board and the Committee shall implement the definition of price stability
			 established pursuant to paragraph (1) through inflation targets.
				(c)TimeframeThe
			 Board and the Committee shall specify an appropriate timeframe for achieving
			 price stability.
			(d)Fall-back
			 optionsThe Board shall determine in advance what action the
			 Board will take if the goal of fully achieving price stability is not met
			 within the timeframe established by the Board and the Committee under
			 subsection (c).
			
